Exhibit 99.1 NEOTHETICS PROVIDES BUSINESS UPDATE AND REPORTS FOURTH QUARTER 2016 FINANCIAL RESULTS SAN DIEGO, March 23, 2017 — Neothetics, Inc. (NASDAQ: NEOT) today provided a business update and reported financial results for the fourth quarter 2016. “We are encouraged by our progress on our Phase 2 proof of concept trial for LIPO-202 in submental fat reduction and continue to expect top-line data in June 2017,” said Mr. Jeffrey M. Nugent, a member of Neothetics’ Operating Committee and Board of Directors. “We remain excited about the submental fat reduction market and continue to believe LIPO-202 will have significant impact on this market. The American Society of Dermatologic Surgeons’ (ASDS) 2016 consumer survey highlighted more than 70% of U.S. consumers are bothered by excess fat on their neck or chin.” Fourth Quarter 2016 and Recent Corporate Highlights • In December 2016, Neothetics initiated its Phase 2 proof of concept trial, LIPO-202-CL-31. LIPO-202-CL-31 is a multi-center, randomized, double-blind, placebo-controlled Phase 2 proof of concept trial to evaluate the safety and efficacy of two doses of LIPO-202 versus placebo for the reduction of submental bulging due to subcutaneous fat.Subjects will be randomized 1:1:1 and receive up to either 0.3 mcg, or 3.0 mcg dose of LIPO-202, or placebo.Subjects will receive up to 30 subcutaneous injections of LIPO-202 or placebo once a week for eight weeks and follow up visits to assess safety and efficacy will occur one week and four weeks post the last treatment. The study endpoints include both safety and efficacy measurements.Efficacy measures will assess improvement in the subject’s submental region as evaluated by both the patient and clinician, covering overall subject satisfaction and evaluation of submental fat thickness by calipers. • In March 2017, Neothetics announced completion of subject enrollment for its Phase 2 proof of concept trial, LIPO-202-CL-31, for the reduction of submental subcutaneous fat. The trial met the target enrollment of approximately 150 subjects at 12 sites across the United States. Fourth Quarter Ended December 31, 2016 Financial Results Research and development expenses for the fourth quarter of 2016 were approximately $0.9 million, compared to $7.0 million for the same quarter in 2015. Research and development expenses for the full year 2016 were $6.6 million, compared to $34.4 million for full year 2015.The decrease in research and development expenses year over year is primarily due to the completion of the U.S. Phase 3 LIPO-202 AbCONTOUR1 and AbCONTOUR2 clinical trials and termination of the supplemental clinical trials to support an NDA filing. We anticipate that research and development expenses will increase over the next several quarters due to our Phase 2 proof of concept trial for the reduction of localized fat deposits under the chin which was initiated in December 2016. General and administrative expenses for the fourth quarter of 2016 were $1.1 million, compared to $2.2 million for the same quarter in 2015. Total general and administrative expenses for the full year 2016 were $5.5 million, compared to $7.6 million for full year 2015.The decrease in general and administrative expenses year over year is primarily attributable to reduction in headcount and various legal, consulting and travel costs in 2016. Net loss for the fourth quarter of 2016 was $2.0 million, or $0.14 basic and diluted net loss per share, compared to a net loss of $9.5 million, or $0.69 basic and diluted net loss per share, for the same period in 2015. For the full year 2016, net loss was $13.0 million, or $0.94 basic and diluted net loss per share, compared to a net loss of $43.2 million, or $3.15 basic and diluted net loss per share for the full year 2015. Cash and cash equivalents were $11.5 million as of December 31, 2016 compared to $37.7 million as of December 31, 2015. In September, Neothetics repaid in full the outstanding debt under its Loan and Security Agreement with Hercules Capital, Inc., in its capacity as administrative agent for itself and the other lenders pursuant to the Loan Agreement. About LIPO-202 LIPO-202 is a proprietary, first-in-class injectable formulation of the well-known long-acting ß2-adrenergic receptor agonist, salmeterol xinafoate, which is an active ingredient of FDA-approved inhaled products such as SEREVENT DISKUS®, ADVAIR HFA® and ADVAIR DISKUS®. Our studies suggest that salmeterol xinafoate activates ß2 -adrenergic receptors on fat cells, triggering the body’s natural process of metabolizing stored triglycerides (fat) resulting in a reduction in size and volume of the fat cells in the treatment area without damage of nearby tissues. LIPO-202 has an extremely favorable safety profile, with little to no adverse post treatment effects.LIPO-202 is being evaluated for the reduction of submental fat commonly referred to as a double-chin. About Neothetics, Inc.
